DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 1 is allowed.  Prior art of record fails to teach or suggest a further step of cooling a portion of the optical fiber to increase the Young's modulus of the primary resin layer, prior to the step of exposing, when considered in view of the rest of the limitations of the claim.  Although JP2008-527420A describe a method that places the coated fiber in liquid nitrogen to temporarily cure the fiber to facilitate removal of the coating from the fiber, there lacks any disclosure of how the liquid nitrogen may be applied to only a portion of the optical fiber to be removed, so as to create the tapered coating edge.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177.  The examiner can normally be reached on 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHARLIE Y PENG/Primary Examiner, Art Unit 2883